FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                          July 7, 2021
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 DJUAN PRESTON WILLIAMS,

       Plaintiff - Appellant,

 v.                                                         No. 21-3089
                                               (D.C. No. 6:20-CV-01224-JWB-GEB)
 STATE OF OKLAHOMA; OESC,                                    (D. Kan.)
 oesc.ok.gov; RONALD MASSON, Acct.
 Executive, Prime Media Production; BILL
 WIELAND, Co-GM, Sonic Drive-in;
 AMY FLORES, Business Owner; GALEN
 H. PELTON, CEO/President; KAY
 RICHARDS, Kiowa County Court Clerk;
 MARTIN LONG; GRANT COUNTY,
 KANSAS,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                  _________________________________




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Djuan Preston Williams, proceeding pro se, appeals the district court’s

dismissal of his complaint for failure to state a claim under Fed. R. Civ. P. 12(b)(6)

and 28 U.S.C. § 1915(e)(2)(B)(ii). We affirm.

                                 I. BACKGROUND

   Complaint and “Additional Exhibits”

      Mr. Williams sued the State of Oklahoma, the Oklahoma Employment Security

Committee, Grant County, Kansas, and several individuals in federal district court.

He alleged as follows:

             From 05/21/2020 to the present date Defendant(s) engaged
             in unethical corrupt behavior to disrupt the lives and
             livelihood of the Plaintiffs, w/ Employment
             Discrimination, Religious Discrimination, Title VII of
             Civil Rights of 1964, including violation of the Fair Credit
             Reporting Act.

ROA, Vol. 1 at 8. He sought about $200,000 in damages.

      Mr. Williams attached to his complaint “additional exhibits,” including copies

of “Uniform Warning Notice[s] and Equipment Repair Order[s]” from the city of

Ulysses, Kansas; a receipt from the Court Clerk of Okmulgee County, Oklahoma; the

docket sheet from a prior civil action in the Western District of Oklahoma in which

Mr. Williams was the plaintiff; and filings from a divorce action in Grant County,

Kansas. Mr. Williams later filed more “additional exhibits,” including other

“Uniform Warning Notice[s] and Equipment Repair Order[s],” and other filings from

the divorce action.




                                               2
   Report and Recommendation

      When Mr. Williams filed his complaint, he moved to proceed in forma

pauperis. The district court referred Mr. Williams’s complaint for screening by a

magistrate judge under 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 636(b)(1)(B). The

magistrate judge issued a report and recommendation (“R&R”) recommending

dismissal of the complaint.

      Liberally construing the complaint and its exhibits, the magistrate judge

concluded Mr. Williams had not stated a claim. He had “fail[ed] to provide any

specific factual support for his allegations against the wide ranging Defendants.”

ROA, Vol. 1 at 69. And Mr. Williams’s “additional exhibits” were offered “without

any explanation or discernable meaning.” Id. at 70. On his claim under Title VII of

the Civil Rights Act of 1964, he had failed to allege administrative exhaustion. As to

the Fair Credit Reporting Act claim, “Defendants are not credit reporting agencies

against which a private cause of action is permitted.” Id.

   Mr. Williams’s Objection to the R&R

      Mr. Williams objected to the R&R. His objection did not identify any errors

in the magistrate judge’s reasoning. He instead offered additional facts not alleged in

the complaint, and argued that the R&R was “purely based on [the magistrate

judge’s] self opinionated Recommendations.” App. at 80.




                                              3
   Adoption of the R&R

         The district court adopted the R&R. It held that Mr. Williams’s objections

were improper because they were unresponsive to the R&R. The court dismissed Mr.

Williams’s claims and entered final judgment.

         Mr. Williams timely appeals.

                                     II. DISCUSSION

         Mr. Williams’s arguments on appeal are unpersuasive.

         First, he contends that he adequately alleged claims for relief, and that the

district court misconstrued the facts. We disagree. Because Mr. Williams

represented himself, we must liberally construe his complaint. Requena v. Roberts,

893 F.3d 1195, 1205 (10th Cir. 2018). We also must consider the exhibits to Mr.

Williams’s complaint. Id. But even as a self-represented party, Mr. Williams “bears

the burden of alleging sufficient facts on which a recognized legal claim could be

based.” Id. (quotations omitted). We agree with the district court that Mr.

Williams’s limited allegations and his unexplained “additional exhibits” do not state

a cognizable claim. He fails to explain in his appellate brief how the district court

erred.

         Second, Mr. Williams argues the district court’s decision to adopt the

magistrate judge’s R&R was arbitrary or showed racial bias. He has provided no

record support for this argument.




                                                 4
                          III. CONCLUSION

We affirm the district court’s dismissal of Mr. Williams’s complaint.


                                    Entered for the Court


                                    Scott M. Matheson, Jr.
                                    Circuit Judge




                                       5